Citation Nr: 1732362	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-46 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 11, 2016, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Barbara Burns Harris, Attorney 


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1986 to January 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A March 2013 RO decision denied TDIU, and an August 2013 RO decision denied an increased disability rating for the Veteran's PTSD.

In an August 2016 rating decision, the RO increased the PTSD rating to 70 percent, effective July 11, 2016.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for her PTSD and she has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 22, 2013, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas as the Veteran experienced mild impairment of her cognitive functions, concentration, and attention as well as moderately isolative behaviors. 

2.  From August 22, 2013, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas with symptoms of constant depression, anxiety, suspiciousness, chronic sleep impairment, impaired judgement, and notable disturbances of mood.
 
3.  At no time during the appeal period was the Veteran's PTSD manifested by total occupational and social impairment.

4.  The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From August 22, 2013, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Entitlement to an Increased Rating for PTSD

A.	Applicable Law 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire period on appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.


The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

A 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The medical evidence, combined with the Veteran's subjective reports of her symptoms, indicate that the severity level of her PTSD warrants a 70 percent rating, but no greater, beginning August 22, 2013.  Prior to August 22, 2013, the most probative medical evidence does not show that a rating in excess of 50 percent is warranted, nor does the evidence support a finding of total occupational and social impairment.  In this regard the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood, due to such symptoms as depression, chronic sleep impairment, hypervigilance, suicidal ideation, increasingly isolative behavior as well as an inability to establish and maintain effective relationships beginning August 22, 2013.  The evidence similarly indicates the Veteran has difficulty in adapting to stressful circumstances, near-continuous depression affecting her ability to function independently, appropriately, and effectively.  Therefore, the Board finds the Veteran's symptoms of PTSD warrant a 70 percent disability evaluation, but no greater, beginning August 22, 2013.  See 38 C.F.R. § 4.130, DC 9411.

B.	Facts and Analysis

i. Prior to August 2013

In March 2008, the Veteran was formally referred for mental health treatment by a VA treatment provider due to her feelings of hurt, anger, and shame.  Hypervigilance, sleep disturbances, irritability, and isolation were also noted by the VA treatment provider.

The Veteran underwent an examination in June 2008.  The examiner noted that her past medical history included MST, which led to infertility by way of a sexually transmitted disease.  The Veteran was noted to be tearful when speaking about both her past and present medical issues. 

The Veteran submitted a Statement in Support of Claim in July 1, 2008, about her military sexual trauma (MST).  In a July 2010 rating decision, the RO awarded the Veteran a 50 percent rating for service connection for PTSD secondary to sexual assault to include adjustment disorder effective June 29, 2007.  In an August 2016 rating decision, the RO increased the Veteran's rating to 70 percent effective July 11, 2016.

The Board notes that the Veteran filed for SSA benefits in July 2008 and stated in SSA records that a care provider stays with her.  The Veteran also stated that because of her memory loss, her care provider had to remind her of when to take her prescriptions. 

In an April 2010 VA examination, the Veteran gave a detailed account of her August 1990 MST.  Prior to her discharge from the Navy, the Veteran reported that she was given a non-judicial punishment for going absent without leave (AWOL) after the incident.  The Veteran explained that she continued in the service for 41/2 more years after her MST.  The examiner reported that since leaving the Navy, the Veteran has had a "shifting type of work history", not being able to stay in one job for a long time.  The Veteran reported that she had not worked since 2008 as she had been feeling very anxious, upset, and depressed.  Although suicidal ideation and homicidal thoughts were denied by the Veteran, she admitted to thinking about overdosing in 2008.  The examiner noted that the Veteran was hospitalized in 2008 for approximately 28 days and then again in 2009 for 120 days.  

The examiner reported that the Veteran attributed her current attitude and overall symptomatology to PTSD related to the MST she experienced in the Navy.  The examiner explained that the Veteran cannot watch movies related to sexual trauma, and the Veteran seemed to be constantly depressed and anxious with intrusive recollections of the assault coupled with bad dreams.  The Veteran's symptoms were constant, essentially occurring daily with moderate severity.  The examiner noted the Veteran was exposed to specific stressors and psychological consequences.  The Veteran was unable to trust others, as the examiner stated that the Veteran constantly dealt with anxiety.  Additionally, the examiner observed that the Veteran was extremely sensitive and cried easily; hyperarousal and social isolation symptomology were noted.  The Veteran reported smoking cigarettes, but there were no issues with alcohol or illicit substances reported, and she did not report any legal problems. 

Upon mental status examination, the examiner noted that the Veteran's behavior remained generally appropriate.  The examiner noted that she was appropriately groomed, neatly dressed, and maintained good personal hygiene.  During the examination, the Veterans speech was spontaneous, but of normal rate, volume, and tone; however, she was tearful during the entire examination.  Her mood was noted to be anxious and depressed.  She denied suicidal or homicidal ideations.  The Veteran's thought processes were noted to be logical and coherent; her cognitive functions were mildly impaired in the area of concentration and attention.  The examiner did not observe any deficiencies of cognition or memory, and the Veteran was said to demonstrate adequate insight and judgement.  

The examiner explained that the effects of the Veteran's PTSD on both her employment and social functioning were moderately severe.  Symptoms and signs of PTSD have led to the Veteran's irritability, poor social interaction, and problems with concentration and attention.  At the time, the Veteran did not have any impairment of thought processes or communication.  The Veteran reported being able to dress and feed herself.  The examiner noted that she had a driver's license, but, at the time, she had a friend bring her to the examination.  She reported seeing a neurologist and she was taking prescribed medications. 

The examiner stated that the Veteran's cognitive functions were mildly impaired.  Ultimately, the examiner concluded that the Veteran's allegations of PTSD linked to military service were more likely than not caused by service, best described as MST that occurred in August 1990.

ii. From August 2013 

The next examination of record occurred on August 22, 2013; the Veteran's diagnosis for PTSD was confirmed at that time.  The Veteran was also diagnosed with alcohol abuse.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner confirmed that the Veteran was very timid and anxious, reporting nightmares and a preference for solitude.  The Veteran's immediate past relationship was noted to be abusive, which likely compounded and exacerbated her existing PTSD.  The examiner noted the Veteran's past exposure to trauma caused her to respond in intense fear and helplessness.  The examiner observed that the Veteran had recurrent distressing dreams coupled with persistent avoidance of stimuli associated with her trauma, including efforts to avoid activities, places, or people as well as diminished interest and participation in significant activities.  The examiner noted and the Veteran reported hypervigilance with difficulty falling and staying asleep.  Eventually, the examiner indicated that Veteran's PTSD symptoms caused clinically significant distress or impairment in her social and occupational functioning.  The examiner noted that the Veteran suffered from depression, anxiety, suspiciousness, chronic sleep impairment, impaired judgement, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.  

Baltimore VAMC treatment notes indicate the Veteran was hospitalized due to a panic attack in July 2014. 

The Veteran underwent an examination in March 2015.  The Veteran's diagnoses were PTSD and adjustment disorder with anxiety and depressed mood.  The examiner noted that the Veteran's stressors were her health problems as well as her financial problems.  The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner similarly observed that adjustment disorder caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran got divorced in 2011, and had no dating relationships since that time.  The Veteran reported living alone, but she received weekly visits from family members, as they cooked and cleaned for her. 

Further, the Veteran reported that she last worked in 2008 and she had been in her position for six years.  The Veteran explained that that she had separated from her job, because of her depression.  The Veteran reported an inability to get "good rest" unless someone was at home with her.  Otherwise, the Veteran reported "freaking out" due to nightmares and hearing noises.  The Veteran reported that she sometimes felt like a "witch was riding her back."  Additionally, she reported thinking about her MST on a daily basis.  During the examination, the Veteran reported drinking wine and smoking, but no illicit drug use. 

The examiner noted that the Veteran experiences recurrent involuntary and intrusive distressing memories of her MST.  The Veteran persistently avoids stimuli associated with her trauma by avoiding people, places, conversations, objects that arouse distressing memories.  The Veteran was noted to have persistent and exaggerated negative beliefs or expectations, marked diminished interest or participation in significant activities, and feelings of detachment or estrangement.  The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in her social and occupational functioning. 

The examiner noted that the Veteran was well groomed, but depressed and tearful.  Her insight and judgement were noted to be fair.  The examiner confirmed PTSD symptoms including inadequate rest due to poor sleep, hypervigilance, social isolation, depression, anxiety, and disturbances of motivation.  The Veteran was also observed to have difficulty in establishing and maintaining effective social relationships as well as difficulty adapting to stressful circumstances.  

The Board notes that over time the Veteran has experienced recurrent, intrusive, distressing memories of her MST.  The Veteran consistently avoids things associated with her trauma by avoiding people, places, conversations, and objects that trigger distressing memories.  She had marked diminished interest and participation in significant activities.  Likewise, her treatment providers by and large have noted that the Veteran's PTSD symptoms have caused clinically significant distress or impairment in her social and occupational functioning. 

The examiners as a whole have noted symptoms including depression, anxiety, disturbances of motivation and mood as well as difficulty in maintaining effective relationships.  The Veteran's temperament and her understandable response to her trauma have caused hypersensitivity and she has been noted cry easily.  She has a documented difficulty in adapting to stressful circumstances.  The examiners have noted during examinations that the Veteran does not have any issues with caring for her personal hygiene as they have observed her to be well groomed.  Despite her depression, anxiety and isolation, the Veteran's insight and judgement have been fair and she has been able to articulate her thoughts clearly.  The evidence shows that the Veteran has struggled with issues around getting proper rest due to nightmares, night sweats, and bouts of hypervigilance.  The Board also notes that the Veteran has been hospitalized three times over the course of several years. 

The Board notes further that the Veteran has suffered from uncontrollable anxiety and depression, which has stopped her from working and socializing.  She indicated that she suffers from memory loss and that her care provider must help her maintain the schedule in which she takes her medications, but is routinely alert and mentally coherent.  She cannot be alone a portion of the time, while at other times she wishes to completely isolate herself.  The Veteran, however, seems able to maintain the limited relationships that she has with those around her.  Despite expressing the desire to end her pain, the Veteran has never acted in a way that indicates that she poses an actual threat to herself or others.  

In order to get a 100 percent rating, the Veteran must show some evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, and grossly inappropriate behavior.  The Veteran may also show signs of persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Taking all the evidence together, the Veteran's symptoms most closely resemble impairments and deficiencies in most areas including relationships, judgment, thinking, and mood.  She does exhibit extreme difficulty in adapting to stressful circumstances, but she doesn't appear to have poor judgement or obsessive behaviors.  While the Veteran acknowledged drinking wine and smoking, there is nothing in the record that suggests her occasional drinking is causing her symptoms or circumstances to worsen.  The Board notes that during the appeal period, the Veteran has not had any violent outbursts resulting in incarceration or legal action.  As such, the Board finds that a rating of 70 percent for the Veteran's PTSD is appropriate because it more closely represents the Veteran's PTSD symptomatology.  At no time has the Veteran exhibited behaviors that stop her from being able to communicate intelligently, nor has she had significant, persistent hallucinations.  Moreover, the evidence of records does not suggest that she has ever become completely disoriented to time or place or stopped caring for her personal hygiene. 

Fundamentally, the record reflects that the Veteran initially had symptoms of anxiety and depression related to her MST in her examination on August 22, 2013.  From that time, the Veteran has continued to exhibit impairments and deficiencies in most areas due to the intrusive recollections of her MST as well as bad dreams and poor sleep, anxiety, depression, and isolating behaviors. 

The Board acknowledges the lay statements submitted by the Veteran's sister, friends, and ex-husband.  The statements indicated that over time the Veteran has isolated herself; struggled with anxiety and depression; and had problems trusting others-especially men. 

The record shows the Veteran has demonstrated occupational and social impairment, with deficiencies in most areas from the time of the examination on August 22, 2013.  The Board reiterates that the Veteran's symptoms are of a similar severity, frequency, and duration, most closely resembling the criteria for a 70 percent evaluation.  As such, the Board finds the record supports a 70 percent schedular evaluation from August 22, 2013, and no greater, for PTSD secondary to sexual assault and alcohol abuse from that time.  The evidence does not support the assignment of a rating in excess of 70 percent thereafter, because although she has near total occupational impairment as discussed in the TDIU section below, her symptoms are not indicative of total social impairment.  

II.	Entitlement to a TDIU

A.	Applicable Law 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

B.	Facts and Analysis

The Veteran seeks a TDIU, contending in her January 2015 Application for TDIU that she was unable to work and had not worked since July 2008.  The Veteran is currently rated at 70 percent for PTSD secondary to military sexual trauma (MST) from July 11, 2016, and is undergoing treatment for related issues.  As it stands, the Veteran meets the criteria for TDIU under 38 C.F.R. § 4.16(a) as she has a single disability rated at 60 percent or more, beginning August 22, 2013.

Records from the Social Security Administration (SSA) indicate that Veteran was last employed as a Purchasing Technician for the United States Navy, but her employment ended because she became unable to go to work.  The Veteran was experiencing extreme anxiety that prevented her from performing routine employment tasks.  

Medical records from January 2004 show that the Veteran has been receiving intense therapy and medications for her PTSD secondary to her MST.  The Veteran has well documented struggles with severe anxiety, depression, intrusive thoughts, and flashbacks from the attack, as well as hypervigilance.  The Veteran reported isolating herself from most people. 

The Veteran filed for SSA benefits in July 2008 stating that a care provider stays with her in order to meet all of her daily life needs.  The Veteran explained that she struggled with memory loss and her care provider reminded her of when to take prescription medications.  
The SSA found that beginning July 1 2008, the Veteran has not engaged in substantial gainful employment activity due to the following severe impairments: PTSD, major depressive disorder, and adjustment disorder with depressed mood.  SSA found that in addition to her mental limitations, the Veteran does not have work skills that are transferable to other occupations.  Moreover, when considering the Veteran's age, education, work experience and functioning capacity, there are not jobs that exist in significant numbers in the national economy that the Veteran can perform.  

The Board noted that during the course of her interviews with treatment providers and SSA case workers the Veteran reported being isolated and not being able to get along with others in a group setting because "her disabilities have made her into a mean person."  Crucially, the difficulties the Veteran faces from her on going PTSD as secondary to her MST including severe anxiety, depression, and isolating behaviors make it impossible for her to engage with others on a level that would allow her to maintain substantial, gainful, and meaningful employment. 

The Veteran is competent to report employment-related difficulties resulting from her service-connected disability.  See Layno v. Brown, 6 Vet.App. 464, 469 (1994).  The Board finds that her complaints of social and occupational limitations are competent and credible.  This is indeed demonstrated by medical evidence

The Board reiterates that the Veteran exhibited symptoms that most nearly approximate the criteria for a 70 percent rating for PTSD during the examination on August 22, 2013.  As such, the evidence indicates that the Veteran experiences occupational and social impairment, with deficiencies in most areas including employment, judgement, and thinking.  The most probative evidence of record shows she is unable to maintain substantially, gainful employment.  The Board finds that TDIU is warranted.


ORDER

Prior to August 22, 2013, a disability rating in excess of 50 percent for PTSD is denied.

From August 22, 2013, a 70 percent disability rating, but no higher, for PTSD is granted.

A TDIU is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


